Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
The amendments overcome 112 b rejection in prior office action.
Claims 1,5, 7 and 9 are pending in the application.
Claims 1, 5 and 7 are under the examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to the papers filed on 11/29/2021.  
Claim Rejections - 35 USC § 112 (b) Indefiniteness 
Necessitated by the amendments
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 5 and 7 are directed to “a) determining the methylation status of CpG dinucleotides in the promoter upstream of a PRTN3 gene”. The recitation of “the promoter upstream of a PRTN3 gene” is interpreted as indicating one specific promoter upstream of a PRTN3 gene (not other upstream promoter of the gene).
The specification discloses location of upstream promoter in page 11 and Figure 1 B (see below). In page 11, the specification discloses that the promoter (e.g. upstream promoter) is DNA sequences that regulate the expression of a gene, wherein these DNA sequences can be upstream relative to the tanscriptional initiation site of the gene, from which they provide their regulatory effect. In Figure 1B, the figure shows that a PRTN3 prompter on the side of upstream of PRTN3 gene, however, the PRTN3 promoter is not on PRTN3 gene. 

    PNG
    media_image1.png
    116
    681
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    167
    715
    media_image2.png
    Greyscale

	 Thus, it is unclear where does “this recited promoter upstream of a PRTN3 gene” located, and does the promoter locate upstream relative to the transcriptional site of the PRTN3 gene. In this regard, the claims are confusing because it is unclear what 
	Claims 1, 5 and 7 recite the limitation "the promoter" in the claims.  There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1
Independent claims 1, 5 and 7 are analyzed. The claims recite methods of diagnosing or prognosing or treating of anti-neutrophilic cytoplasmic autoantibody 
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
Claims 1, 5 and 7 recite two method steps of “determining” the methylation status of CpG dinucleotides in the promoter upstream of a PRTN3 gene in a sample from a subject. Claim 1 recites a method identifying a subject having ANCA-AAV that comprises determining the methylation status of CpG dinucleotides in the promoter upstream of a PRTN3 gene in a first sample obtained from the subject at a first time point. Claim 5 recites a method treating a subject having ANCA-AAV that comprises determining the methylation status of CpG dinucleotides in the promoter upstream of a PRTN3 gene in a sample obtained from the subject at a particular time point. Claim 7 recites a method of reducing the likelihood of relapse in a subject in remission from AAV that comprises determining the methylation status of CpG dinucleotides in the promoter upstream of a PRTN3 gene in a first sample obtained from the subject at a first time point. Thus, the claims set forth methods of diagnosing or prognosing or treating the subject with AAV via the detected methylation status of CpG dinucleotides in PRTN3 gene in a sample from a subject. This limitation sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally 
Furthermore, claims 1, 5 and 7 recite the method step of “comparing”, comparing the methylation status obtained from two time points. This method step could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Therefore, claims are directed to at least once exception which may be termed, law of nature or an abstract idea or both. (Step 2A Prong 1: Yes)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite additional elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions.  The element in the claims 1 and 7 in addition to “comparing” is two method steps of “determining” and “initiating and/or enhancing”. The element in the claim 5 in addition to “comparing” is two method steps of “determining” and “administering”.
These method steps of “the determining” recited in the claims 1, 5 and 7, are mental or abstract ideals that do not integrate judicial exception into a practical application. 
Claims 1 and 7 recite “initiating and/or enhancing a treatment regimen of the subject, wherein the treatment regimen comprises administration of an reduction of or elimination of or avoidance of therapy that decreases DNA methylation, and any combination thereof.
The recitation as “initiating and/or enhancing a treatment regimen of the subject”, can be merely giving the instruction. This fails to meaningful limit the claims because it is the best equivalent of merely adding the words “apply it” to the judicial exception. 
In addition, the limitation “reduction of or elimination of or avoidance of therapy that decreases DNA methylation” is recited at a high level of generality that it does not even require to administer any treatment. Thus, this limitation fails to meaningfully limit the claim because it does not require any particular application, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  
Accordingly, those additional elements individually and in combination, do not integrate the recited judicial exception into a practical application. They are insignificant extra-solution activity to the judicial exception of “determining” and does not meaningfully limit judicial exception.
Claim 5 recites “ administering to the subject the treatment for AAV, wherein the treatment for AAV comprises administration of an immunosuppressive agent, administration of an agent that increases DNA methylation, reduction of or elimination of or avoidance of therapy that decreases DNA methylation, and any combination thereof”.
This recitation indicates a condition that is “administering to the subject the treatment for AAV, wherein the treatment for AAV comprises reduction of or elimination of or avoidance of therapy that decreases DNA methylation”. In such situation, the method step can be providing an instruction for reduction of or elimination of or 
These steps do not integrate the judicial exception because they are data gathering steps and they do not meaningfully limit the exception.  (Step 2A Prong 2: No)
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. The claims recite determining the methylation status of CpG dinucleotides in the promotor upstream of PRTN3 gene. However, the method of determining diseases including vasculitis via methylation status of CpG nucleotide in a particular gene including PRTN3 (e.g. PR3), was well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Pendergraft III et al. La Presse Medicale; 2015; 44;6; e 223-e229; Richardson, Clinical Immunology; 2003; 109: 72–79 (Review); Zeisberg, Nephrol Dial Transplant; 2011; 26: 1146–1148 (Review); Zhang et al., Genome Biology; 
Therefore, the claims are not directed to patent eligible subject matter.
Response to Argument
The response traverses the rejection on pages 9-12 of the remarks mailed on 11/29/202.
The response asserts step 2 B analysis as follows;
“The Office Action states that determining diseases including vasculitis via methylation status of CpG dinucleotides in a particular gene was "well-understood, routine and convention prior to the effective filing date" (Office Action, page 7), but also asserts, as noted above in regard to the pending written description and enablement rejections, that there was understood unpredictability regarding making predictions based on neighboring CpG methylation status (Office Action, pages 14 and 22, citing Zhang et al.)  For a method step to be "established, routine, and conventional," the MPEP makes clear that a prior art search should not be necessary to resolve the inquiry as to whether an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Instead, "examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination ... As such, an examiner should only conclude that an element (or combination of elements) is well-understood, routine, conventional activity when the 
The response further assert that “a claim element may be established, routine, and conventional without amounting to significantly more, or unpredictable, but it cannot be both. Further, as described above, the specification as filed clearly provides ample evidence of unexpected improved results in regard to methylation status of the promoter of PRTN3, as described above”.
The response is reviewed and fully considered but not found persuasive. First, the claims invention are examined accordingly with the patent examination process. The claim is examined whether the claim complies with each statutory requirement for patentability. Thus, the determination of whether the claimed invention complies with 35 U.S.C. 101 (e.g. the requirement for the analysis of step 2B among step 1-2), the determination of whether the claimed invention complies with 35 U.S.C. 112, First Paragraph Requirements (Adequate Written Description) and the determination of whether the claimed invention complies with 35 U.S.C. 112, First Paragraph Requirements (Enabling disclosure) contains separate and distinct requirements, and the different steps (see MPEP 2103). Thus, it is not relevant to apply the determination of one statutory requirement to the other. For example, making a comparison with the   analysis directed to unpredictability regarding making predictions based on neighboring CpG methylation status (Office Action, pages 14 and 22, citing Zhang et al.), as above. 
In this situation, step 2 B analysis for 101, the additional elements recited in the claim beyond the judicial exceptions are the method steps of “the determining”.  Claims are directed to determining the methylation status of CpG dinucleotides in the promoter 
The response discusses amending the claims 1, 5, and 7. The response asserts that “ it is clear that claims 1, 5, and 7 as presented herein, properly evaluated as a whole, recite additional elements that integrate any judicial exception into a practical application, such as determining the methylation status of CpG dinucleotides in the promoter upstream of a PRTN3 gene and treating the subject with a discrete number of treatment options including administration of an immunosuppressive agent, 
In amended claims 1, 5 and 7, the amended method steps and the claim as a whole for each claim are re-evaluated under step 1 to step 2 B analysis (see the rejection above). The method steps of the determining and the treating do not meaningfully transform juridical exception into a practical application, and the method step of the determining does not add significantly more, thus, this method step was also a judicial exception itself. In conclusion, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, and the claims are not directed to patent eligible subject matter. Accordingly, the rejection is maintained. 
Claim Rejections - 35 USC § 112 (a)
Necessitated by the amendments
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 112 (a) Written Description
8.	Claims 1, 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 5 and 7 are independent claims. Claims recite methods that comprise determining the methylation status of CpG dinucleotides in the promoter upstream of a PRTN3 gene in a sample obtained from the subject at a first time point and a sample obtained from the subject at a second time point, and comparing the methylation status of first time point with the methylation status of second time point to predict the subject as having an increased likelihood of relapse of AAV. 
The claims encompass determining methylation status of CpG dinucleotides in a particular promoter that locates upstream of PRTN3. Thus, all claims are directed to a genus of methods that determine methylation status of CpG dinucleotides data obtained from the upstream promoter of a PRTN3 in a sample from a subject, wherein the determined methylation status is associated with the risk of anti-neutrophilic cytoplasmic autoantibody (ANCA)-associated vasculitis (AAV) or the response to the treatment of 
With regard to the location of “the promoter upstream of a PRTN3”, the specification also discloses that “the terms "promoter" and "promoter element" refer to DNA sequences that regulate the expression of a gene; these sequences can be upstream or downstream or at any location relative to the transcriptional initiation site of the gene, from which they provide their regulatory effect” (page 11 line 27-30). This indicates that a upstream promoter refers to DNA sequences that regulate the expression of a gene (e.g. PRTN3), which location is relative to (or including) the transcriptional initiation site of the gene, from which they provide their regulatory effect.
Furthermore, the specification discloses the location of the promoter in Figure 1B. Figure 1B shows one promoter region on the upstream side of PRTN3. Claims recites “the promoter upstream of a PRTN3 gene”. Thus recited the promoter upstream region in the claims appear to this promoter region. 

    PNG
    media_image3.png
    219
    939
    media_image3.png
    Greyscale

With regard to a correlation between DNA methylation level of PRTN3 and likelihood of relapse of AAV, the specification discloses determining the association between DNA methylation levels of a promoter present within the PRTN3 gene (including the transcription start site) in patients with AAV (page 17 Example 1; Figure 5 A, C and E, page 5 and page 25; Figures 3 A-B and page 20 line 8-20; Figures 4 A-B and p 18, p 19 line 4-10; p 20 line 23-25; Table 3, Table 6). 
 With regard to the data obtained from specific CpG sites of the PRTN3 promoter, the specification also discloses the data obtained from detecting the methylation level of PRTN3 at CpG 7-8 of the PRTN3 promoter (Figure 8, Figure 12 A-D); and at CpG1 PRTN3 promoter (Figures 10 A-B). The specification provides the data corresponds to DNA methylation at CpG 13 in the PRTN3 promoter (page 22 line 15-18). 
However, the application has not provided any predictable means for identifying which CpG positions of the recited promoter upstream region in a PRTN3 the claims, the data from which are predictive of the risk assessment or predictive of the treatment to AAV, because the particular PRTN3 promoter in Fig 3B is not on the gene.
Thus, it is unable to predict the structure of the recited upstream promoter. In addition, it is unpredictable whether this location is considered upstream having the DNA sequences, relative to the transcriptional initiation site of the gene, from which the DNA sequences of the promoter to provide their regulatory effect, or not. Thus, the information of the structure requirement of the claims which is a critical feature of the method to predict the function of its structure is unable to identify.
In this regard, the claims are directed to reduction to the practice with a specific upstream promoter (the species) shown in Fig 1 B. The specification does not provide 
Thus, it is highly unpredictable to predict the structure of the upstream promotor in PRTN3 and its methylation status at two time points that corresponds to predict the prognosis/the response of the treatment/the risk of remission of the disease.
	 Relevant to the lack of particular structural limitation in the rejected claims drawn to the CpG dinucleotide methylation status in the upstream promoter of a PRTN3 gene at two time point, and their correlation to predict prognosing/assessing the response of the treatment/assessing the risk of remission in ANCA-AAV patients, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.
In the case of the instant claims, the functionality in determining the subject having an increased likelihood of relapse of AAV or evaluating the response of the treatment corresponding to methylation CpG dinucleotide methylation status in the promoter upstream of a PRTN3 gene; and providing a treatment regimen to the subject are critical features of the claimed method. This aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.

The claims encompass a very broad genus of the any possible structure in the promoter upstream region of a PRTN3 as shown in Fig 1B (which is not on the gene) and any immunosuppressive agent, for which no guidance has been provided in the specification.  For example, the promoter upstream of PRTN3 may be having any DNA sequences which location may not relative to the transcriptional initiation site of the gene, from which to provide their regulatory effect. 
Zhang et al. teaches characterizing genome-wide DNA methylation patterns, and showing that correlation among CpG sites decays rapidly, making predictions solely based on neighboring sites challenging (abstract) (Genome Biology; 2015; 16; 14: 1-19). Zhang et al. further teaches the following observation (see below) (page 3 col 2 para 2). 
               
    PNG
    media_image4.png
    233
    473
    media_image4.png
    Greyscale

 	Zhang et al. teaches that “there may be types of methylation regulation that extend to large genomic regions, the pattern of extreme decay within approximately 400 bp across the genome indicates that, in general, methylation may be biologically manipulated within very small genomic windows. Thus, neighboring CpG sites may only be useful for prediction when the sites are sampled at sufficiently high densities across 
In the instant situation, the specification does not provide any structure/function correlation between methylation levels of CpG sites in the promoter upstream of PRTN3 and an increased likelihood of relapse of AAV or a related response of the therapy, let alone a predictable correlation between the broad range of any possible structure of the upstream promoter, and a broad range of any possible immunosuppression agents, AND the functionality of diagnosing/treating AAV as required by the claims. Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish which type of PRTN3 promoter upstream and which agent would function as claimed, from those that would not.   
As described above, the species disclosed in the specification is not representative of the entire genus of the promoter upstream of PRTN3 because the specification does not provide an adequate description of the species that appeared to be the representative of the entire genus of the upstream promoter of the gene. Thus, considering the entire genus of any CpG dinucleotides in promoter upstream of a PTRN3 gene which required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.

Response to Argument

First, the response asserts that “the promoter of PTRN3 gene” would be understood by one of ordinary skill in the art to refer to the known promoter upstream of the coding region of PRTN3, as evidenced by Sturrock, working examples and Fig. 1B (see the remark on page 3 under the response for 112 b rejection and page 4). The response mentions amending the claims as “"the promoter upstream of a PRTN3 gene" that clarifies the promoter of PRTN3 as claimed is upstream of the gene, as shown in FIG. 1B and as was known in the field at the time of the invention as evidenced by Sturrock (see p 3 of the remark under 112 b).
The response asserts that “As noted above in regard to indefiniteness, there is no whole genus of promoter positions claimed. Rather, one of ordinary skill in the art would understand that the scope of the claims as presented herein is drawn to the particular nucleotide sequence of the promoter of PRTN3, known and already defined at the time of the invention as shown in the working examples and FIG. 1B and as evidenced by Sturrock. Interpreting the claims in light of this scope, the specification as filed provides ample written description regarding the discrete number of CpG dinucleotides found in the promoter of PRTN3 (see e.g., page 18, lines 31-32: "[t]he loci in PRTN3 included the promoter, spanning 15 CpG") as well as the averaged and individual predictive values of the promoter CpG dinucleotides (see e.g., page 20, lines 17-21: "the patterns at individual dynamic CpGs within the PRTN3 promoter and MPO CGI/exon 5-6 mirror the patterns seen when averaging the CpGs (FIGS. 12A-D). "). The Office Action further cites a number of working examples indicating data analyzed from 
This argument is thoroughly reviewed and fully considered, but not found persuasive because the claims are directed to practice the methods using a particular upstream promoter of PRTN3 as the claims recite “the promoter upstream of a PRTN3”, whereas Fig. 1B shows its location which is not on the gene (see the discussion in the rejection above). Thus, as described above, it is unable to predict the structure of the recited upstream promoter. In addition, it is unpredictable whether this location is considered upstream having the DNA sequences, relative to the transcriptional initiation site of the gene, from which the DNA sequences of the promoter to provide their regulatory effect, or not. Thus, the information of the structure requirement of the claims which is a critical feature of the method to predict the function of its structure is unable to identify.
The response asserts that “The Office Action also states that claims 4-7 lack written description regarding "evaluating response to any possible treatment for AA V or initiating and/or enhancing any possible treatment regimen of the subject" (Office Action, page 11). The Office Action notes that this interpretation is " [ r ]elevant to the lack of particular structural limitations in the rejected claims drawn to the CpG dinucleotide methylation status in the promoter of a PRTN3 gene" (Office Action, page 12). Applicant respectfully submits that the claims as presented are drawn to methods of identifying, treating, and/or reducing the likelihood of relapse in a subject having AAV, and recite a discrete number of treatments for said subject. As conceded in the Office Action, the specification discloses a number of immunosuppressive agents regarding 
The response asserts that “To satisfy the written description requirement of 35 U.S.C. § 112, ………… …..Furthermore, "[t]he written description requirement does not require the applicant 'to describe exactly the subject matter claimed, [instead] the description must clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."' …………. As noted in the Office Action, the specification discloses numerous working examples of data analyzed from the 15 CpG dinucleotides comprised within the promoter of PRTN3. Accordingly, and as evidenced by the supportive disclosures noted above, Applicant was clearly in possession of the claimed invention, i.e., methods of identifying, treating, and/or reducing the likelihood of relapse in a subject having AA V, comprising determining the methylation status of CpG dinucleotides in the promoter upstream of a PRTN3 gene in a sample obtained from the subject and treating said subject with a discrete number of treatment options, at the time of filing” (see page 5 of the remark).
The response further discusses Zhang et al. reference and asserts that “the specification as filed clearly provides evidence of unexpected improved results over the cited art in regard to methylation status of the promoter of PRTN3 (see e.g., page 20, lines 2-10; page 21, line 24 to page 25, line 6; page 22 line 27 to page 23 line 14; FIG. 3A and FIGS. 12A-12D; and Table 3). The specification further discloses that in contrast to the phenotype seen at the promoter of PRTN3, no obvious differences were found in 
This argument is thoroughly reviewed and fully considered, but not persuasive,. In this regard, the teachings of Zhang et al.  indicate unpredictability of the CpG methylation of a gene solely using the data of other CpG site, even the methylation data on neighboring CpG sites challenging. The species (the promoter upstream of PRTN3), which is not on the gene. As described above, the species disclosed in the specification is not representative of the entire genus of the promoter upstream of PRTN3 because the specification does not provide an adequate description of the species that appeared to be the representative of the entire genus of the upstream promoter of the gene. This aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.
Accordingly, the rejection is modified accordingly with the amendments based on the facts provided in the specification.  
Claim Rejections - 35 USC § 112 (a) Enablement
9.	Claims 1, 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	
In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Claims 1, 5 and 7 are independent claims that recite methods that comprise determining the methylation status of CpG dinucleotides in the promoter upstream of a PRTN3 gene in a sample obtained from the subject at a first time point and a sample obtained from the subject at a second time point’ and comparing the methylation status of first time point with the methylation status of second time point to predict the subject as having an increased likelihood of relapse of AAV. 
The claims broadly encompass determining methylation status of any CpG dinucleotides in the promoter upstream of a PRTN3. The determined methylation status is associated with the risk of anti-neutrophilic cytoplasmic autoantibody (ANCA)-associated vasculitis (AAV) or the response to the treatment of AAV.  Thus, the claims also broadly encompass predicting the increased likelihood of relapse of AAV or the 
With regard to the location of “the promoter upstream of a PRTN3”, the specification also discloses that “the terms "promoter" and "promoter element" refer to DNA sequences that regulate the expression of a gene; these sequences can be upstream or downstream or at any location relative to the transcriptional initiation site of the gene, from which they provide their regulatory effect” (page 11 line 27-30). This indicates that a upstream promoter refers to DNA sequences that regulate the expression of a gene (e.g. PRTN3), which location is relative to the transcriptional initiation site of the gene, from which they provide their regulatory effect.
Furthermore, the specification discloses the location of the promoter in Figure 1B. Figure 1B shows one promoter region on the upstream side of PRTN3. Claims recites “the promoter upstream of a PRTN3 gene”. Thus recited the promoter upstream region in the claims appear to this promoter region. 

    PNG
    media_image3.png
    219
    939
    media_image3.png
    Greyscale

Claims 1, 5 and 7 also recite the method step of initiating and/or enhancing a treatment regimen of the subject. An immunosuppressive agent is an elected species. Thus, claims broadly encompass treating the subject with any immunosuppressive agent. The specification discloses a number of immunosuppressive agents for AAV including mycophenolate mofetil, cyclosporine, azathioprine, plasmapheresis, corticosteroid, oral or intravenous cyclophosphamide, methylprednisolone, 

The amount of direction or guidance, and Presence and absence of working examples:
With regard to a correlation between DNA methylation level of PRTN3 and likelihood of relapse of AAV, the specification discloses determining the association between DNA methylation levels of a promoter on a PRTN3 gene in patients with AAV (see page 17 Example 1; Figure 5 A, C and E, page 5 and page 25; Figures 3 A-B and page 20 line 8-20; Figures 4 A-B and p 18, p 19 line 4-10; p 20 line 23-25; p 21 line 10-23, Table 3, Table 6). The specification discloses analyzing three loci in PRTN3 (Fig 1B); and the loci in PRTN 3 included the promoter, spanning 15 CpGs and 2 CGIs [one contained within exon 2 and an alternative PRTN3 promoter, which reported was active in AAV patients with active disease; and the second is contained within exon 5 and the 3'UTR, where DNA methylation can regulate transcriptional activity] (see p 19 line 4-10).
 With regard to the data obtained from specific CpG sites of the PRTN3 promoter, the specification also discloses the data obtained from detecting the methylation level of PRTN3 at CpG 7-8 of the PRTN3 promoter (Figure 8, Figure 12 A-D); and at CpG1 PRTN3 promoter (Figures 10 A-B). The specification provides the data corresponds to DNA methylation at CpG 13 in the PRTN3 promoter (page 22 line 15-18). Furthermore, the specification discloses that changes in DNA methylation were based on average value of the 13-19 CpGs across an amplicon (see p 20 line 23-25). 
Fig. 1B shows one promoter upstream region in PRTN3 gene, this appears to be the PRTN3 promoter upstream of the gene used to generate Figures 1D, 3- 5, 8, 10 and 12, which is not on the gene. 
However, the application has not provided any predictable means for identifying which CpG positions of the recited promoter upstream region in a PRTN3 the claims, the data from which are predictive of the risk assessment or predictive of the treatment to AAV, because the particular PRTN3 promoter in Fig 3B is not part of the gene.
It is highly unpredictable whether this location is considered upstream having the DNA sequences, relative to the transcriptional initiation site of the gene, from which the DNA sequences of the promoter to provide their regulatory effect, or not. Thus, it is unable to predict the likelihood of the disease using the data obtained from methylation status of the recited promoter upstream of the gene.
However, the specification does not provide any guidance as to the other promoter region (i.e. the other upstream promoter, having the DNA sequences, relative to the transcriptional initiation site of the gene). The specification does not provide any correlation between the methylation levels from one promoter upstream region and the other promoter upstream regions within PRTN3 in AAV patients. Furthermore, the application has not provided any predictable means for identifying which CpG positions of a particular promoter upstream in a PRTN3 encompassed within the claims are 
The specification discloses detecting the methylation level of PRTN3 at the promoter in AAV patients who were treated with glucocorticoid therapy for three months and more than three months (Figure 8 A-B, Table 3). However, the specification does not provide any guidance as to predict the methylation status of other upstream promoter on the gene for glucocorticoid therapy. 
The claims encompass a very broad genus of determining methylation status of promoter upstream regions in a PRTN3 gene and using immunosuppression agent to predict the response of the disease, for which no guidance has been provided in the specification. For example, the upstream promoter encompasses the promoter which is not on the gene.
However, the specification does not provide any guidance as to apply the data obtained from the recited PRTN3 promoter upstream and other immunosuppression agents; and their associated response in AAV patients and relationship to DNA methylation levels the gene. Thus, it is unpredictable to determine diagnosis of the disease or predict the risk of AAV or the response of the therapy in a patient using the data provided.   
The state of the prior art and the predictability or unpredictability of the art:
	While the art is replete with studies which predict the likelihood of disease via a differential DNA methylation, the unpredictability in the art with regard to determining the likelihood of the disease using the data obtained from a differential DNA methylation change of the promoter upstream region on a PRTN3 region (which is not on the gene 
Zhang et al. teaches characterizing genome-wide DNA methylation patterns, and showing that correlation among CpG sites decays rapidly, making predictions solely based on neighboring sites challenging (abstract). (Genome Biology; 2015; 16; 14: 1-19). Zhang et al. further teaches the following observation (see below) (page 3 col 2 para 2).             

    PNG
    media_image5.png
    248
    829
    media_image5.png
    Greyscale

 Zhang et al. teaches that “there may be types of methylation regulation that extend to large genomic regions, the pattern of extreme decay within approximately 400 bp across the genome indicates that, in general, methylation may be biologically manipulated within very small genomic windows. Thus, neighboring CpG sites may only be useful for prediction when the sites are sampled at sufficiently high densities across the genome” (page 4 col 1 lower through col 2 upper). The teachings of Zhang et al.  indicate unpredictability of the CpG methylation of a gene solely using the data of other CpG site, even the methylation data on neighboring CpG sites challenging.
Furthermore, Overmeer et al. teaches detecting promoter regions methylation of cell adhesion molecule 1 (CADM1) (i.e. M12 and M18) and T-lymphocyte maturation associated protein (MAL) (i.e. M1 and M2) genes during cervical carcinogenesis 
In the instant situation, the specification does not provide any structure/function correlation between methylation levels of CpG sites in other PRTN3 promoter upstream region on PRTN3 gene (i.e. the other upstream promoter, having the DNA sequences, relative to the transcriptional initiation site of the gene) and an increased likelihood of relapse of AAV or a related response of the therapy, let alone a predictable correlation between the broad range of PRTN3 promoter upstream in the gene and a broad range of any immunosuppression agents, AND the functionality of diagnosing/treating AAV as required by the claims.  Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish which DNA sequences are included in a promoter upstream of a PRTN3 (as shown in Fig. 1B) and which agent would function as claimed, from those that would not; and what are the time intervals and what is the first time point.   
With regard to the stat of art, Ciavatta et al. teaches observing unmethylated DNA at a CpG island in both ANCA vasculitis patients and healthy controls (abstract, Table 1) (The Journal of Clinical Investigation, 2010; 120: 3209-3219). Additionally, this 
The level of skill in the art:
	The level of skill in the art is deemed to be high.
The quantity of experimentation necessary:
To practice the invention as broadly as it is claimed, the skilled artisan would first be required to perform extensive clinical trials to provide the extensive amount of data including changes of DNA methylation at all promoter upstream regions of a PRTN3 corresponding to AAV disease conditions. The skilled artisan would further be required to conduct an enormous number of clinical trials with the patients and controls to determine which, if any, of the immunosuppression agents, let alone the broad range of agents, encompassed by the claims, would be able to treat AAV, and determine DNA methylation analysis of PRTN3 promoter upstream that reflects with the data to predict the likelihood of the disease. The research required to practice the invention as broadly as it is claimed requires a large amount of unpredictable inventive effort with no expectation of success in any of the many intervening steps required to determine which CpG sites of a particular promoter upstream of a PRTN3, what time interval between first and second time points, what time is the first time point, immunosuppression agents can be used to practice the claims are broadly recited. These data are required to be able to conduct the treatment decision as the claims are broadly recited. 
.
Response to Argument
The response traverses the rejection on pages 6-9 of the remarks mailed on 11/29/202. 
First, the response asserts that “the promoter of PTRN3 gene” would be understood by one of ordinary skill in the art to refer to the known promoter upstream of the coding region of PRTN3, as evidenced by Sturrock, working examples and Fig. 1B (see the remark on page 3 under the response for 112 b rejection and page 6-7). The response mentions amending the claims as “"the promoter upstream of a PRTN3 gene”, thereby clarifying that claims do not read on any possible CpG sites on any region of the gene, but rather on the particular promoter sequence upstream of PRTN3 and the discrete 15 CpG dinucleotides comprised therein (see p 7 and p 3 of the remark under 112 b).
The response indicates working examples and asserts that the enablement requirement is met if the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim (see page 7).

This argument is thoroughly reviewed and fully considered, but not found persuasive because the claims are directed to practice the methods using a particular upstream promoter of PRTN3 as the claims recite “the promoter upstream of a PRTN3”, whereas Fig. 1B shows its location which is not on the gene (see the discussion in the rejection above). Thus, as described above, it is unable to predict the structure of the recited upstream promoter. In addition, it is unpredictable whether this location is considered upstream having the DNA sequences, relative to the transcriptional initiation site of the gene, from which the DNA sequences of the promoter to provide their regulatory effect, or not. Thus, the information of the structure requirement of the claims which is a critical feature of the method to predict the function of its structure is unable to identify, although the response asserts that “the upstream promoter region rather on the particular promoter sequence upstream of PRTN3 and the discrete 15 CpG dinucleotides”. It is unable to identify how “the particular promoter sequence upstream of PRTN3 and the discrete 15 CpG dinucleotides” corresponds to “the upstream promoter” shown in Fig. 1B which is not part of the gene.
The response further asserts that “The Office Action also states that "the specification does not disclose if and how any possible immunosuppression agent would response [sic] to the disease and how to determine their association with the DNA methylation analysis. The specification does not provide any guidance as to 
The response asserts that the specification clearly provides the evince of unexpected improved results over the cited art in regard to the predictive value of methylation status of the promoter of PRTN3 and “The specification further discloses that in contrast to the phenotype seen at the promoter of PRTN3, no obvious differences were found in median DNA methylation in genome-wide analysis, thus highlighting the unexpected improvements of examining the promoter of PRTN3 in particular (see e.g., page 18, lines 4-6; and FIGS. 6A and 6B). Applicant submits that the asserted teachings of Zhang and Sharma regarding the understanding in the field 
This argument and amendments are thoroughly reviewed and fully considered, but found persuasive, in particular in view of the above stated rejections. Frist, Sharma 2020 is the post filing date art that shows unpredictable to determine diagnosis of the disease or predict the risk of AAV or the response of any immunosuppressive therapy in a patient using the data provided in the specification for prior recited claims. The rejection in this office action has been modified based on the newly amended claims. 
10.	 No claims are allowed.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./Examiner, Art Unit 1634  




/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634